Filed:   February 17, 2000

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 99-7606
                          (CA-99-549-3-20BC)



Charles Wayne Wade, Jr.,

                                                Plaintiff - Appellant,

           versus


Escod Industries, etc., et al.,

                                               Defendants - Appellees.



                              O R D E R



     The court amends its opinion filed February 14, 2000, as

follows:

     On the cover sheet, section 3, line 3 -- the district court

number is corrected to read “CA-99-549-3-20BC.”

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7606



CHARLES WAYNE WADE, JR.,

                                              Plaintiff - Appellant,

          versus


ESCOD INDUSTRIES AT EVANS CORRECTIONAL INSTI-
TUTION; GENE BAKER; GEORGE BOSS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Henry M. Herlong, Jr., District Judge.
(CA-99-549-3-20BC)


Submitted:   February 10, 2000         Decided:     February 14, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Wayne Wade, Jr., Appellant Pro Se. Ronald James Tryon,
PARKER, POE, ADAMS & BERNSTEIN, L.L.P., Columbia, South Carolina;
Andrew Foster McLeod, HARRIS & MCLEOD, Cheraw, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Wade, Jr. appeals the district court’s order denying

Wade’s motions to compel and denying relief on Wade’s complaint

alleging defamation; breach of contract; violations of 42 U.S.C.A.

§ 1983 (West Supp. 1999); and Title VII.     We have reviewed the

record and the district court’s opinion accepting the magistrate

judge’s recommendation and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.      See Wade v.

Escod Industries, No. CA-99-547-3-20BC (D.S.C. Oct. 28, 1999).* We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 26, 1999, the district court’s records show that it was
entered on the docket sheet on October 28, 1999. It is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                3